Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-12 and 13-20 are pending.
3.	Claim 13 is cancelled.

Response to Argument
4.	Applicant’s argument filed on 10/25/2021 with respect claims 1-10 have been fully considered but are moot in view of new ground(s) of rejection. 

5.  Applicant’s argument filed on 10/25/2021 with respect to claims 11 and 20 are not persuasive.
6.	With respect to claim 11, applicant’s argument states that there is no teaching or suggestion in MacDonald that this alleged "recipient identifier mechanism" is "on the [alleged] completeness level setting user interface."
In response,
	Examiner respectfully disagrees with the applicant’s argument. MacDonald discloses ([see paragraphs 0057 and  0070 and Fig. 2B] the unified messaging platform [i.e. completeness level setting user interface] may provide a user interface 200 including three panes, e.g., a left rail 202, a center pane 204, and a right rail 206.  In further aspects, the left rail 202 may include a portal 214, email portal 214 may be an a user identifier 248 as a header, e.g., a user email address, a user name, a user icon, and the like. Further, [0098] discloses an owner parameter of an item may be assigned by inserting a user identifier associated with a user (e.g., user name) into an owner field associated with the item.  In aspects, link component 316 may associate a link (e.g., a user's email address) with the user identifier in the list object.  In this case, when an item is assigned to a user, a notification of the assignment may be automatically sent to the user's email address.  The notification may include a message indicating that the item (e.g., task) has been assigned to the user, and may include additional information regarding the item (e.g., deadline, communications, etc.). Also, [0012-0013 and Fig. 4] disclose at identify endpoint operation 410, a recipient endpoint registered with a receiving application may be identified.  In aspects, in response to creating a list object, the list object may be shared with one or more users at one or more recipient endpoints… At decision operation 412, it is determined whether a recipient endpoint is registered with the unified messaging application, if a recipient endpoint is registered with the unified messaging application, the method proceeds to share operation 416. Therefore, MacDonald teaches argued limitations. 
 
7.	With respect to claim 20, applicant’s argument states that Isherwood provides no teaching or suggestion to modify MacDonald, to store a completeness setting as a property or metadata of a content document.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




10.	Claims 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald et al. (US 20160344678 A1) hereinafter referred as MacDonald.
Regarding claims 11, MacDonald discloses computing system, comprising: 
receiving a user content creation input ([see 0045  and Figs. 2] a user may interact with a unified messaging platform via a user interface 200, e.g., a graphical user interface);
 generating a content document based on the user content creation input ([see paragraph 0108] an interface for creating a list object may be displayed in response to selection of a control within an email interface object, within a lists tab of the unified messaging platform, a list object may be created while drafting a message.  For example, an interface within an email interface object may be selected for creating and inserting a list object into the message.  The interface may allow for manually entering a topic (e.g., "workstream," "to do items," "potluck signup," "office poll," and the like).  Alternatively, creating a list object may include selecting a topic from a drop down list.  For example, selectable topics for list objects may include "party signup," "task list," "polling object," and the like.  In other aspects, a list object may be created without selecting or manually entering a topic.  Rather, the list object may be created beginning with add item operation 404);
controlling a user interface system to generate a representation of a completeness level setting user interface with a completeness level setting user input selection such as "on hold," "in progress," "completed," and the like [i.e. a completeness level indicated by the completeness indication], a click box (e.g., providing for clicking a box next to selections such as "on hold," "in progress," "completed," and the like), etc. Further, [0153 see Fig. 8] interactive control 812 is a drop down list for updating a status for item 806d.  That is, while status 810d for item 806d is currently identified with a red icon (e.g., "Not Started"), an update for item 806d may be selected from interactive control 812 (e.g., "In Progress" or "Complete") and applied to status 810d.  For example, in response to applying a selected status of "In Progress," updated status 810d may be identified with a yellow icon in list object 802);
wherein controlling the user interface system comprises: generating a recipient identifier mechanism on the completeness level setting user interface that is actuated to identify a recipient ([see paragraphs 0057, 0070, 0098 and 0112, Fig. 2B and see also discussion above (response #6)).
receiving a completeness indication indicative of a user interaction with the completeness level setting user input mechanism (see paragraphs 0108, 0134 and  0153] an interface for creating a list object may be displayed in response to selection of a control within an email interface object, within a lists tab of the unified messaging platform, a list object may be created while drafting a message.  For example, an interface within an email interface object may be selected for creating and inserting a list object into the message.  The interface may allow for manually entering a topic (e.g., "workstream," "to do items," "potluck signup," "office poll," and the like).  Alternatively, 
assigning, to the content document, a completeness level indicated by the completeness indication ([see paragraphs 0099 and 0134] an update may include any change, e.g., revision, addition, deletion, and the like, to any topic, item, parameter, etc., associated with the list object.  For example, an interactive control may be selected for updating an item or parameter.  The interactive control may include a click button, hyperlink, drop down list box, option button, check box, date picker, or other active object.  For instance, an interactive control linked to a status parameter may be in the form of a drop down menu (e.g., providing options for selection such as "on hold," "in progress," "completed," and the like), a click box (e.g., providing for clicking a box next to selections such as "on hold," "in progress," "completed," and the like), etc. Additionally or alternatively, a user may manually update one or more items or parameters, e.g., by adding an item to the list object, by changing a task from "code launch file" to "review code for launch file," and the like).
sharing the content document with the recipient, along with the assigned completeness level ([see paragraph 0099]  interactive controls for an item or a a user may select an interactive control associated with the status parameter (e.g., option button) to update the status from "in process" to "completed." The updated status may then be routed to the update component 320 for notifying other users and for synchronizing the list object across all views (or tabs) of the unified messaging platform.  

Regarding claim 12, MacDonald further discloses controlling the user interface system to generate the completeness level setting user input mechanism that displays an expected action textual display describing an action expected by the recipient in response to having the content document shared ([see paragraphs 0099 and 0134] an update may include any change, e.g., revision, addition, deletion, and the like, to any topic, item, parameter, etc., associated with the list object.  For example, an interactive control may be selected for updating an item or parameter.  The interactive control may include a click button, hyperlink, drop down list box, option button, check box, date picker, or other active object.  For instance, an interactive control linked to a status parameter may be in the form of a drop down menu (e.g., providing options for selection such as "on hold," "in progress," "completed," and the like), a click box (e.g., providing for clicking a box next to selections such as "on hold," "in progress," "completed," and the like), etc. Additionally or alternatively, a user may manually update one or more items or parameters, e.g., by adding an item to the list object, by changing a task from "code launch file" to "review code for launch file," and the like). 
Regarding claim 14, MacDonald further discloses wherein the completeness level setting user input mechanism is actuatable to be set to one of a plurality of different completeness levels, each completeness level having a corresponding textual display portion describing the completeness level ([see paragraph 0134] where an interactive control linked to a status parameter may be in the form of a drop down menu (e.g., providing options for selection such as "on hold," "in progress," "completed," and the like), a click box (e.g., providing for clicking a box next to selections such as "on hold," "in progress," "completed," and the like)).
Regarding claim 15, MacDonald further discloses a completeness setting configuration system configured to generate a representation of a configuration user interface with a configuration input mechanism, the configuration input mechanism being actuatable to configure the plurality of different completeness levels that are selectable using the completeness level setting user input mechanism ([see paragraphs 0111 and 0153 and Fig. 8] interactive control 812 is a drop down list for updating a status for item 806d.  That is, while status 810d for item 806d is currently identified with a red icon (e.g., "Not Started"), an update for item 806d may be selected from interactive control 812 (e.g., "In Progress" or "Complete") and applied to status 810d.  For example, in response to applying a selected status of "In Progress," updated status 810d may be identified with a yellow icon in list object 802). 
Regarding claims 16, MacDonald further discloses wherein the completeness setting system is configured to control the user interface system to generate the completeness level setting user input mechanism as a drop down mechanism that, when actuated, displays a plurality of different selectable completeness level actuators, .

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 17 is rejected under 35 U.S.C. 103 as being  unpatentable over MacDonald et al. (US 20160344678 A1) hereinafter referred as MacDonald in view of (US 20070186187 A1) Strop et al. hereinafter referred as Strope.

Regarding claim 17, MacDonald discloses claim 1 as recited above. MacDonald discloses completeness setting system as recited in claim 1 above.  MacDonald  may not explicitly disclose wherein the completeness setting system is configured to control the user interface system to generate the completeness level setting user input mechanism as a slider bar that, when actuated, displays a slider that is movable to a plurality of different selectable positions, each corresponding to a different completeness level.  However, Strope discloses wherein the completeness setting system is configured to control the user interface system to generate the completeness level setting user input mechanism as a slider bar that, when actuated, displays a slider that is movable to a plurality of different selectable positions, each corresponding to a different completeness level ([see paragraph 0033 and Fig. 6] as shown in Fig. 6,  one end of each scale is marked with a starting status for a task (e.g., the "Not Met" status in FIG. 6) and the other end is marked with the desired task completion level or status (e.g., the "Fully Met" level in FIG. 6) to illustrate a line of progress or advancement for task completion or monitoring.  Each scale 54-56 has an associated slider mechanism or indicator 58-60, respectively, displayed as a raised, rectangular "button" on the respective scale 54-56. For example the indicators 58-60 may be in a square button form, whereas each of the scales 54-56 may be depicted as a straight line, unidirectional arrow with the arrowhead pointing to the task completion level (e.g., the "Fully Met" level in FIG. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of MacDonald and include  the completeness setting system is configured to control the .

14.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 20160344678 A1) hereinafter referred as MacDonald in view of Isherwood et al. (US 20180357333 A1) hereinafter referred as Isherwood. .
Regarding claim18, MacDonald discloses claim 1 as recited above. MacDonald may not explicitly disclose wherein the completeness setting system is configured to assign the completeness level to the content document by storing the completeness level as a property of the content document.  However, Isherwood discloses wherein the completeness setting system is configured to assign the completeness level to the content document by storing the completeness level as a property of the content document ([see paragraphs 0046 and 0094]) the workflow task 128 is able to utilize one or more content classes to obtain a desired indexing behavior for each of the data sources accessed.  As a result, the system indexes only content properties specified in the content classes and system metadata, and is able to identify indexed content by the content property names. Each content property may include a name field to specify the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of MacDonald and include wherein the completeness setting system is configured to assign the completeness level to the content document by storing the completeness level as a property of the content document using the teaching of Isherwood. One would have been motivated to do so in order to provide metadata that is associated with an object and a content property, and thus enables uniform indexing of the object data.

Regarding claims 19, MacDonald discloses claim 1 as recited above. MacDonald may not explicitly disclose wherein the completeness setting system is configured to assign the completeness level to the content document by storing the completeness level as metadata corresponding to the content document.  However, Isherwood discloses wherein the completeness setting system is configured to assign the completeness level to the content document by storing the completeness level as metadata corresponding to the content document ([see paragraphs0046 and 0094]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of MacDonald and include wherein the completeness setting system is configured to 
Regarding Claim 20, the claim is rejected with the same rationale as in claims 11, 9 and 10.


15.	Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bussiek (US 20180268372 A1) in view of Smuda et al.  (US 10,628,631 B1) hereinafter referred as Smuda.
 	Regarding claim 1 Bussiek discloses a computing system comprising:  
at least one processor ([see Fig 19, processors 1905]); and
memory storing instructions executable by the at least one processor ([see figs. 1 and 19]),
wherein the instructions, when executed, cause the computing system to: generate a representation of a user interface comprising:  an authoring pane that represents a content document ([see paragraph 0088] the GUIs in FIGS. 14A-14F are generated by the PMT 105 of FIG. 1.  FIG. 14A is an example screenshot of a GUI 1400 for creating a new process.  A user can access the GUI 1400 by selecting the create GUI element 1310.  In the GUI 1400, the user can start creating a new process by 
a content creation user input mechanism ([see paragraph 0089] the GUI 1410 of FIG. 14C, the user can choose a microflow based on the collaboration task to be performed on the work artifact 1408.  For example, if the collaborative task to be performed is creating the legal contract document, the user may choose "create" microflow 1411.  After the user chooses the create microflow 1411, the user is navigated to a microflow GUI such as the first portion 1305 in the GUI 1300 of FIG. 13.);
a sharing pane including a recipient identifier user input mechanism ([see paragraphs 0037, 0067-0068 and 0086] a sharing GUI element 1340 allows a user to share a microflow or a process with another user, e.g., in the GUI 1525 of FIG. 15E.  The user may share the microflow or process with another user within a team or with a user from another team in an organization or to another user outside of the organization.  The GUI 1525 can provide various ways to share a microflow, e.g., as attachment in an email or via a third-party messaging application or a social networking application); and 
"Not started," which indicates that the authors have not started drafting the document yet, "in Progress," which indicates that the document creation is under progress, and "Complete" which indicates that the document creation is complete.  The status indicator can be a progress level indicator, which indicates the progress of the create document microflow 605);
based on an indication of a user content creation input through the content creation user input mechanism generate content in the content document ([see paragraph 0055] the GUI 600 also generates a 3D representation of a status indicator 620 that indicates a status of the create document microflow 605.  For example, the status indicator can have user-defined values such as "Not started," which indicates that the authors have not started drafting the document yet, "in Progress," which indicates that the document creation is under progress, and "Complete" which indicates that the document creation is complete.  The status indicator can be a progress level indicator, which indicates the progress of the create document microflow 605). The status indicator 620 is a progress bar that becomes filled as progress is made.  For example, the create document microflow 605 requires input from three users--one author and two reviewers.  When the author submits their work, the progress bar will be one-third filled.  When the first reviewer submits their work, the progress bar will increase to be two-
based on an indication of a user completeness level user input through the completeness level setting user input mechanism, assign a completeness level to the content document ([see paragraphs 0051, 0055 and 0063) the GUI may also generate personalized views on one or more microflows for each party (i.e., user) to indicate the progress of the microflow including which side the action is pending.  For example, the GUI may provide a journey view to see what microflows have already been executed.  GUI includes a dashboard that provides a summary of the process and process statistics.  This may include the percentage of microflows completed and which party has completed their actions associated with the microflow…the status indicator can have user-defined values such as "Not started," which indicates that the authors have not started drafting the document yet, "in Progress," which indicates that the document creation is under progress, and "Complete" which indicates that the document creation is complete.  In another example, the status indicator can be a progress level indicator, which indicates the progress of the create document microflow 605);
based on an indication of a recipient selection input through the recipient identifier user input mechanism, select a recipient for the content document ([see paragraphs 0055-0057 ] the GUI 700 shows a 3D representation of the process 610 of FIG. 6.  The process 610 in the GUI 700 includes two microflows--create document microflow 605, and an "approve document" microflow 705 for a collaborating task such 
Bussiek may not explicitly discloses in response to a user sharing input, share the content document with the recipient, along with the assigned completeness level. 
However, Smuda discloses in response to a user sharing input, share the content document with the recipient, along with the assigned completeness level ([see col. 17 lines 26-40 and col. 9 lines 53-65]) at 502, a command is received to share a document 102., the command may be received by a module on the computing device 106 in response to input generated by the owner of the document.  The sharing may be initiated by owner of the document to provide a draft document 102 to one or more readers 114.  Thus in an implementation, this comprises receiving a command from an owner of the document to share the document 102 with a first user account associated A document 102 may be associated with one or more tags provided by the document owner 104.  The tags may describe state of completion of the draft (e.g., outline, rough draft, two-thirds finished, completed final draft, etc.).  The document owner 104 may also specify a maximum length of time that a reader 114 can access the document 102 (e.g., the document 102 must be reviewed within 30 days).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bussiek and include in response to a user sharing input, share the content document with the recipient, along with the assigned completeness level using the teaching of Smuda. One would have been motivated to do so in order to efficiently return only the comments and corrections without sending back the document itself, thus improves the performance of the document reading.

Regarding claim 2, Bussiek in view of Smuda discloses claim 1 as recited above. Bussiek further discloses wherein the completeness level setting user input mechanism is actuatable to be set to one of a plurality of different completeness levels, 
Regarding claim 3, Bussiek in view of Smuda discloses claim 1 as recited above. Bussiek further discloses wherein the completeness level setting user input mechanism is actuatable to set one of the plurality of different completeness levels, each completeness level having a corresponding action display portion describing an action requested of the recipient ([see paragraphs 0055-0057 and 0063]). 

Regarding claim 4, Bussiek in view of Smuda discloses claim 1 as recited above. Bussiek further discloses wherein the claim 1 wherein the completeness level setting user input mechanism is provided on the sharing pane along with the recipient identifier user input mechanism ([see paragraphs 0037, 0067-0068 and 0086]).

Regarding claim 5, Bussiek in view of Smuda discloses claim 1 as recited above. Bussiek further discloses wherein the plurality of different completeness levels are predefined completeness levels, each with a predefined corresponding text portion ([see paragraphs 0055-0057 and 0063]).

Regarding claim 6, Bussiek in view of Smuda discloses claim 1 as recited above. Bussiek further discloses generate a representation of a configuration user interface with a configuration input mechanism, the configuration input mechanism 

Regarding claim 10, Bussiek in view of Smuda discloses claim 1 as recited above. Bussiek may not explicitly disclose assign the completeness level to the content document by storing the completeness level as metadata corresponding to the content document.  However, Smuda discloses wherein the completeness setting system is configured to assign the completeness level to the content document by storing the completeness level as metadata corresponding to the content document ([see col. 2 lines 64-67, lines col 3 lines 1-5 and Figs 2 and 3] the document itself may be contained within a special or proprietary file that also includes a metadata portion for recording multiple different comments from multiple different readers.  Thus, the document and associated comments may be included in the same file which keeps the document and the comments together in one place and provides a mechanism for tying a comment to a specific location within the document.  The comments may be placed in the file that contains the author's current draft of the document making it easy to apply the comments to the document itself.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bussiek and include wherein the completeness setting system is configured to assign the completeness level to the content document by storing the completeness level as metadata corresponding to the content document using the teaching of Smuda. One 

16	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bussiek (US 20180268372 A1) in view of Smuda et al.  (US 10,628,631 B1) hereinafter referred as Smuda and further in view of MacDonald et al. (US 20160344678 A1) hereinafter referred as MacDonald.
Regarding claim 7, Bussiek in view of Smuda discloses claim 1 as recited above. Bussiek in view of Smuda may not explicitly disclose cause the computing system to generate the completeness level setting user input mechanism as a drop down mechanism that, when actuated, displays a plurality of different selectable completeness level actuators, each corresponding to a different completeness level However, MacDonald discloses cause the computing system to generate the completeness level setting user input mechanism as a drop down mechanism that, when actuated, displays a plurality of different selectable completeness level actuators, each corresponding to a different completeness level ([see paragraph 0134 and Fig. 8] an interactive control linked to a status parameter may be in the form of a drop down menu (e.g., providing options for selection such as "on hold," "in progress," "completed," and the like), a click box (e.g., providing for clicking a box next to selections such as "on hold," "in progress," "completed," and the like)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bussiek .

17.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bussiek (US 20180268372 A1) in view of Smuda et al.  (US 10,628,631 B1) hereinafter referred as Smuda and further in view of Strop et al. (US 20070186187 A1) hereinafter referred as Strope.
Regarding claim 8, Bussiek in view of Smuda discloses claim 1 as recited above. Bussiek in view of Smuda may not explicitly disclose generate the completeness level setting user input mechanism as a slider bar that, when actuated, displays a slider that is movable to a plurality of different selectable positions, each corresponding to a different completeness level.  However, Strope discloses wherein the completeness setting system is configured to control the user interface system to generate the completeness level setting user input mechanism as a slider bar that, when actuated, displays a slider that is movable to a plurality of different selectable positions, each corresponding to a different completeness level ([see paragraph 0033 and Fig. 6] as shown in Fig. 6,  one end of each scale is marked with a starting status for a task (e.g., the "Not Met" status in FIG. 6) and the other end is marked with the desired task 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bussiek in view of Smuda and include generate the completeness level setting user input mechanism as a slider bar that, when actuated, displays a slider that is movable to a plurality of different selectable positions, each corresponding to a different completeness level using the teaching of Strope. One would have been motivated to do so in order to provide significantly more information on the progress of the task and provides an electronic progress scoring indicator that visually informs the user about the completion state of the task.

18.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bussiek (US 20180268372 A1) in view of Smuda et al.  (US 10,628,631 B1) hereinafter referred as Smuda and further in view of Isherwood et al. (US 20180357333 A1) hereinafter referred as Isherwood.

Regarding claim 9, Bussiek in view of Smuda discloses claim 1 as recited above. Bussiek in view of Smuda may not explicitly disclose wherein the completeness setting system is configured to assign the completeness level to the content document by storing the completeness level as a property of the content document.  However, Isherwood discloses wherein the completeness setting system is configured to assign the completeness level to the content document by storing the completeness level as a property of the content document ([see paragraphs 0046 and 0094]) the workflow task 128 is able to utilize one or more content classes to obtain a desired indexing behavior for each of the data sources accessed.  As a result, the system indexes only content properties specified in the content classes and system metadata, and is able to identify indexed content by the content property names. Each content property may include a name field to specify the content property name and an expression field to identify how the content property's value is to be extracted from content of the metadata.  The content property may further include an expression type field that identifies the expression type, a data type field to specify a data type…)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bussiek in view of Smuda and include wherein the completeness setting system is configured to assign the completeness level to the content document by storing the completeness level as a property of the content document using the teaching of Isherwood. One would have been motivated to do so in order to provide metadata that is associated with an object and a content property, and thus enables uniform indexing of the object data.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

1/28/2022
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        
/YVES DALENCOURT/Primary Examiner, Art Unit 2457